Exhibit 10.23

SEPARATION AND MUTUAL RELEASE AGREEMENT

This SEPARATION AND MUTUAL RELEASE AGREEMENT (the “Agreement”) is hereby made
and entered into as of the last date on the parties’ signature page below, by
and between Adherex, Inc., a Delaware corporation with its principal place of
business in Durham County, North Carolina (along with its affiliate Canadian
company, Adherex Technologies Inc., referred to together in this Agreement as
the “Company”), and the undersigned employee (referred to in this Agreement as
“you”). (The Company and you are sometimes collectively referred to hereinafter
as the “Parties.”)

The Company currently employs you as Chief Executive Officer. The Parties desire
to conclude the employment relationship, effective as of July 2, 2009 (the
“Termination Date”), on mutually agreeable terms and to avoid all litigation
relating to the employment relationship and its termination. Accordingly, the
Parties have agreed upon the terms described herein.

In consideration of the above and the mutual promises and good and valuable
consideration set forth below, the sufficiency of which is acknowledged by the
Parties, you and the Company agree as follows:

1. Separation. Except as set out in this Agreement, as provided by the specific
terms of a benefit plan or as required by law, upon the termination of your
employment with the Company, effective as of the Termination Date, all of your
employee benefits with the Company will be terminated. You also are resigning as
a member and chairman of the board of directors of the Company effective as of
the Termination Date. You also hereby represent that you will promptly return to
the Company all Company-owned equipment, keys or passes, software, files,
materials, programs and documents, including any copies (other than any
non-material or non-substantive items), in the same condition as when provided
to you (reasonable wear and tear excepted), and that you have no right, title or
interest in any intellectual property of the Company. You hereby agree not to
seek reemployment by the Company. In addition, upon receipt of your final
paycheck from the Company, you agree and acknowledge that you will have been
paid by the Company for all of the time that you worked for the Company through
the Termination Date.

2. Separation Benefits. The benefits provided to you by the Company as described
in this Section 2 are collectively referred to in this Agreement as the
“Separation Benefits.”

(a) Separation Pay. If you execute and do not revoke this Agreement, the Company
agrees that it will pay you an amount equal to one (1) month of your current
regular base salary, less applicable federal, state and local payroll taxes, and
other withholdings required by law or authorized by you (the “Separation Pay”).
You will receive the Separation Pay on the Company’s next regular payday
following the expiration of the “Revocation Period” as defined in Section 8
below.

(b) Benefits Pay. In addition, if you execute and do not revoke this Agreement,
the Company agrees that it will pay you $5,640, being an amount equal to the
estimated cost of securing equivalent health coverage to that in effect during
your employment



--------------------------------------------------------------------------------

for a period of four (4) months, less applicable federal, state and local
payroll taxes, and other withholdings required by law or authorized by you (the
“Benefits Pay”). You will receive the Benefits Pay on the Company’s next regular
payday following the expiration of the “Revocation Period” as defined in
Section 8 below.

(c) Stock Options. If you execute and do not revoke this Agreement, pursuant to
the Company’s Stock Option Plan and prior resolutions of the Board of Directors
to this effect, you will have three (3) years following the Termination Date to
exercise any vested but unexpired and unexercised stock options. The terms of
any stock option agreement and the Stock Option Plan will remain in full force
and effect. You should consult with your own financial advisor regarding any tax
or other financial implications with respect to the above.

If you do not sign this Agreement and return it to the Company within twenty one
(21) days, or if you sign this Agreement and revoke it, you will not be entitled
to receive the Separation Benefits described above.

3. Release of Claims. In exchange for the Company’s providing you with the
Separation Benefits described in Section 2, above, by signing this Agreement,
you release and forever discharge the Company, as well as its parent companies,
affiliates, subsidiaries, divisions, officers, directors, stockholders,
employees, agents, representatives, attorneys, lessors, lessees, licensors and
licensees, and their respective successors, assigns, heirs, executors and
administrators (collectively, the “the Company Parties”), from any and all
claims, demands, and causes of action of every kind and nature, whether known or
unknown, direct or indirect, accrued, contingent or potential, which you ever
had or now have, including but not limited to any claims arising out of or
related to your employment with the Company and the termination thereof (except
and to the extent that such a release is expressly prohibited or made void by
law). The release includes, without limitation, your release of the Company
Parties from any claims by you for lost wages or benefits, stock options,
compensatory damages, punitive damages, attorneys’ fees and costs, equitable
relief or any other form of damages or relief. In addition, this release is
meant to release the Company Parties from all common law claims, including
claims in contract or tort, including, without limitation, claims for breach of
contract, wrongful or constructive discharge, intentional or negligent
infliction of emotional distress, misrepresentation, tortious interference with
contract or prospective economic advantage, invasion of privacy, defamation,
negligence or breach of any covenant of good faith and fair dealing. You also
specifically and forever release the Company Parties (except and to the extent
that such a release is expressly prohibited or made void by law) from any claims
based on unlawful employment discrimination or harassment, including the Federal
Age Discrimination in Employment Act (29 U.S.C. § 621 et seq.).

By signing this Agreement, you agree and acknowledge that you have no cause to
believe there has been any violation of any local, state, or federal law that
has occurred with respect to your employment or separation of employment from
the Company. You acknowledge that this release applies both to known and unknown
claims that may exist between you and the Company and the Company Parties. You
expressly waive and relinquish all rights and benefits which you may have under
any state or federal statute or common law principle that would otherwise limit
the effect of this Agreement to claims known or suspected prior to the date you
execute this



--------------------------------------------------------------------------------

Agreement, and do so understanding and acknowledging the significance and
consequences of such specific waiver. Provided, however, that nothing in this
Agreement extinguishes (i) any claims you may have against the Company for
breach of this Agreement; or (ii) any claim for indemnity arising under law or
under any agreement between you and the Company; or (iii) any claim against any
policy of insurance maintained by the Company that would provide coverage to you
in the absence of this Agreement (including without limitation any “D&O
policy”).

The Company hereby releases and forever discharges you, as well as your agents,
representatives, attorneys, successors, assigns, heirs, executors and
administrators (collectively, the “Peters Parties”), from any and all claims,
demands, and causes of action of every kind and nature, whether known or
unknown, direct or indirect, accrued, contingent or potential, which the Company
ever had or now has against you, including but not limited to any claims arising
out of or related to your employment with the Company (except where and to the
extent that such a release is expressly prohibited or made void by law). The
release includes, without limitation, the Company’s release of any claims for
compensatory damages, punitive damages, attorneys’ fees and costs, equitable
relief, or any other form of damages or relief. In addition, this release is
meant to release you from all statutory, regulatory, administrative and common
law claims, including claims in contract or tort, and including, without
limitation, claims for alleged breach of contract, misfeasance, malfeasance,
fraud, misrepresentation, tortious interference with contract or prospective
economic advantage, invasion of privacy, defamation, negligence or breach of any
covenant of good faith and fair dealing. The Parties agree and acknowledge that
nothing in this Agreement by way of the mutual release extinguishes any claims
the Company may have against you for breach of this Agreement.

4. No Admissions. The Parties hereby acknowledge and agree that the releases set
out above in Section 3 of this Agreement constitute final compromises of any
potential claims by one Party against the other in connection with your
employment by the Company and otherwise, and are not an admission by any Party
that any such claims exist or that either Party is liable for any such claims.
Unless prohibited by applicable law or regulation, the Parties further agree not
to hereafter, directly or indirectly, sue, assist in or be a voluntary party to
any litigation against the other for any claims relating to events occurring
prior to or simultaneously with the execution of this Agreement, including but
not limited to the termination of your employment with the Company.

Notwithstanding the foregoing, nothing in this Agreement prohibits you from
filing a charge with, or participating in any investigation or proceeding
conducted by, the U.S. Equal Employment Opportunity Commission or a comparable
state or federal fair employment practices agency; provided, however, that this
Agreement fully and finally resolves all monetary matters between you and the
Company and the Company Parties, and by signing this Agreement, you are waiving
any right to monetary damages, attorneys’ fees and/or costs related to or
arising from any such charge, complaint or lawsuit filed by you or on your
behalf, individually or collectively.

5. No Disparagement; Cooperation.



--------------------------------------------------------------------------------

(a) No Disparagement. Both Parties agree that they will not denigrate, defame,
disparage or cast aspersions upon the other Party, their respective products,
services, business and manner of doing business, except if testifying truthfully
under oath pursuant to a lawful court order or subpoena or as otherwise required
by law. The Company also will use its reasonable best efforts to prevent any of
its officers and directors from engaging in such activity. Upon inquiry from any
third party, the Company will release only your dates of employment and
positions held with the Company.

(b) Cooperation. For a period of six (6) months following the Termination Date,
you hereby agree that you will cooperate with and assist the Company in any
dispute, grievance, litigation, or administrative claim involving any matters
relating to the period of time you were employed by the Company.

6. Relief and Enforcement. You understand and agree that any breach of this
Agreement by you will relieve the Company of its obligation to provide any
unpaid Separation Benefits as set out in Section 2 above. Both Parties
understand and agree that if one Party violates the terms of Section 5 of this
Agreement, such Party will cause injury to the other Party that will be
difficult to quantify or repair, so that the injured Party will have no adequate
remedy at law. Accordingly, each Party agrees that if it violates Section 5 of
this Agreement, the other Party will be entitled as a matter of right to obtain
an injunction from a court of law, restraining the breaching Party from any
further violation of this Agreement. The right to an injunction is in addition
to and not in lieu of any other remedies either Party has at law or in equity.

7. No Modifications; Governing Law; Entire Agreement. This Agreement cannot be
changed or terminated orally, and no modification or waiver of any of the
provisions of this Agreement is effective unless in writing and signed by all of
the Parties hereto. The Parties agree that this Agreement is to be governed by
and construed in accordance with the laws of the State of North Carolina, and
that any suit, action or charge arising out of or relating to this Agreement
will be adjudicated in the state or federal courts in Wake County, North
Carolina. This Agreement sets forth the entire and fully integrated
understanding between the Parties, and there are no representations, warranties,
covenants or understandings, oral or otherwise, that are not expressly set out
herein.

8. Right to Revoke. ONCE SIGNED BY YOU, THIS AGREEMENT IS REVOCABLE IN WRITING
FOR A PERIOD OF SEVEN (7) DAYS (THE “REVOCATION PERIOD”). IN ORDER TO REVOKE
YOUR ACCEPTANCE OF THIS AGREEMENT, YOU MUST DELIVER WRITTEN NOTICE TO L. DIANE
TINDALL AT WYRICK ROBBINS YATES & PONTON LLP, AND SUCH WRITTEN NOTICE MUST
ACTUALLY BE RECEIVED WITH THE SEVEN (7) DAY REVOCATION PERIOD.

9. Voluntary Execution. By signing below, you acknowledge that you have read
this Agreement, that you understand its contents and that you have relied upon
or had the opportunity to seek the legal advice of your attorney, who is the
attorney of your own choosing. You further acknowledge and agree that the
Company advised you in writing to consult with any attorney before executing
this Agreement.



--------------------------------------------------------------------------------

10. Miscellaneous.

(a) Should any portion, term or provision of this Agreement be declared or
determined by any court to be illegal, invalid or unenforceable, the validity or
the remaining portions, terms and provisions shall not be affected thereby, and
the illegal, invalid or unenforceable portion, term or provision shall be deemed
not to be part of this Agreement.

(b) The Parties agree that the failure of a Party at any time to require
performance of any provision of this Agreement shall not affect, diminish,
obviate or void in any way the Party’s full right or ability to require
performance of the same or any other provision of this Agreement at any time
thereafter.

(c) This Agreement shall inure to the benefit of and shall be binding upon you,
your heirs, administrators, representatives, executors, successors and assigns
and upon the successors and assigns of the Company.

(d) The headings of the paragraphs of this Agreement are for convenience only
and are not binding on any interpretation of this Agreement. This Agreement may
be executed in counterparts.

YOU HEREBY ACKNOWLEDGE THAT YOU HAVE BEEN GIVEN A PERIOD OF AT LEAST TWENTY-ONE
(21) DAYS TO CONSIDER WHETHER TO EXECUTE THIS AGREEMENT. YOU ALSO ACKNOWLEDGE
THAT YOU WERE ADVISED BY THE COMPANY IN WRITING TO CONSULT WITH AN ATTORNEY
BEFORE SIGNING THIS AGREEMENT.

[Signature page follows.]



--------------------------------------------------------------------------------

EMPLOYEE:  

/s/ William P. Peters

  (SEAL) (Signature)  

William P. Peters

    Date:  

7/7/09

  ADHEREX TECHNOLOGIES INC.   By:  

/s/ Robert W. Butts

  Name:  

Robert W. Butts

  Title:  

Chairman

  Date:  

7/6/09

  ADHEREX, INC.   By:  

/s/ Robert W. Butts

  Name:  

Robert W. Butts

  Title:  

Chairman

  Date:  

7/6/09

 